OPINION

Per Curiam:

Relying on NRS 244.250, the lower court granted summary judgment. Subsequent to entry of that judgment, while this appeal was pending, this court decided Turner v. Staggs, 89 Nev. 230, 510 P.2d 879 (1973), which held: “The statutory provisions of this state [including NRS 244.250] which provide that no person shall sue a governmental entity of this state for a demand arising out of governmental tort unless he first presents a claim within 6 months from the time such tort occurred are void and of no effect.”
Reversed and remanded.